Citation Nr: 1231314	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2009.  A statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.

The Board notes that during the course of this appeal, the Veteran separately initiated an appeal of the denial of service connection for bilateral hearing loss and tinnitus, as addressed in a December 2011 statement of the case.  However, the Veteran did not submit a timely substantive appeal to perfect an appeal of these issues to the Board.  Thus, these issues are not in appellate status and are not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file suggests that the record is incomplete.  Specifically, a November 2009 rating decision notes that the 30 percent rating for diabetic nephropathy is continued pending a future examination scheduled for August 2010.  However, this examination report has not been associated with the Veteran's physical claims file and is not available for review in his computerized Virtual VA claims file.  Furthermore, it is noted that the record shows that the Veteran is in receipt of ongoing treatment at the Leavenworth VA Medical Center (VAMC); however, the most recent treatmen records available for review in both the physical claims file and in the computerized Virtual VA claims file is dated in March 2010 and it is unclear if the records of treatment prior to this date are complete.  As VA treatment records and examination reports are constructively of record; and may contain pertinent information regarding the Veteran's employability, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, it does not appear that there is any definitive medical opinion of record which adequately addresses whether the Veteran's service-connected disabilities, cumulatively, are of such nature and severity so as to preclude his participation in any regular gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected disabilities (nephropathy with associated hypertension, polyuria and nocturia; diabetes mellitus; peripheral neuropathy of both upper and lower extremities; and erectile dysfunction) which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically obtain any relevant treatment records (not already of record) from the Leavenworth VAMC, to include records from March 2010 to the present.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities, and their impact on his ability to obtain and retain substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should offer an opinion on the effect of the Veteran's service-connected disabilities, including any complications, on his ability to obtain and retain substantially gainful employment. 

3.  Thereafter, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


